Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements No. 333-172502 on Form S-8 and No. 333-167841, 333-170230 and 333-190131 on Form F-3 of our reports dated April 30, 2014, relating to the consolidated financial statements of China Gerui Advanced Materials Group Limited (the “Company”) and the effectiveness of the Company’s internal control over financial reporting for the year ended December 31, 2013, appearing in this Annual Report on Form 20-F of the Company. /s/ UHY VOCATION HK CPA LIMITED UHY VOCATION HK CPA LIMITED Certified Public Accountants Hong Kong, the People’s Republic of China, April 30, 2014.
